Name: COMMISSION REGULATION (EEC) No 2621/93 of 23 September 1993 extending Regulation (EEC) No 420/93 making imports of certain fishery products subject to observance of the reference price
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  prices;  fisheries
 Date Published: nan

 No L 240/8 Official Journal of the European Communities 25. 9 . 93 COMMISSION REGULATION (EEC) No 2621/93 of 23 September 1993 extending Regulation (EEC) No 420/93 making imports of certain fishery products subject to observance of the reference price Commission may adopt the measure provided for in this Regulation in the interval between the scheduled meetings of the Management Committee for Fish Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as amended by Regulation (EEC) No 697/93 (2), and in parti ­ cular Article 22 (6) thereof, Whereas Commission Regulation (EEC) No 420/93 (3), as last amended by Regulation (EEC) No 1671 /93 (4), makes imports of certain fishery products subject to observance of the reference price until 30 September 1993 ; Whereas since the adoption of the above measure, the free-at-frontier prices of significant quantities of those same products continue to be lower than the reference prices applicable to them ; whereas the period of validity of Regulation (EEC) No 420/93 should accordingly be extended by one month ; Whereas, in accordance with the second subparagraph of Article 22 (6) of Regulation (EEC) No 3759/92, the Article 1 Regulation (EEC) No 420/93 is hereby amended as follows : at Article 2, the date '30 September 1993' is replaced by the date '31 October 1993'. Article 2 This Regulation shall enter into force on 1 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 388, 31 . 12. 1992, p. 1 . (2) OJ No L 76, 30. 3. 1993, p. 12 . 0 OJ No L 48, 26. 2. 1993, p. 12 . (4) OJ No L 158, 30. 6. 1993, p. 32 .